DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 02/04/2022 is acknowledged. The traversal is on the ground(s) that all of the claims are properly presented in the same application, undue diverse searching should not be required and all claims should be examined together. This is not found persuasive because the Examiner maintains that due to differing classes and subclasses as well as search queries for the claims of group I and group II it would be unduly burdensome for the Examiner to search and examine both groups of claims together. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2007/0169373).
Aoki is directed to a heat processing apparatus. Aoki discloses the heat processing apparatus is used to heat treat a wafer or substrate on which various layers including a resist layer has been formed and then subjected to exposure in a resist coating/developing system 1. (Para, 0065). Aoki discloses the wafer is then transferred to the heat processing apparatus for post exposure baking. (Para, 0065). Aoki then discloses in detail the structure of a heat processing unit such as the unit illustrated in Figure 7. (Para, 0066). 
Aoki discloses the heat processing unit (CHP) includes a casing 110, in which a heating section 120 is located on one side, and a cooling section 160 is located on the other side. (Para, 0067). Aoki discloses the heating section 120 includes a heating plate 121 like a circular plate for heating a wafer W.  (Para, 0068; Fig.7). Aoki also discloses the heating plate 121 has an electric heater 126 built therein with a predetermined pattern and electricity is applied from a heater power supply 127 to this electric heater 126 to set the heating plate 121 at a predetermined temperature. (Para, 0069; Fig.7). These disclosures and the illustrations of Figure 7 teach and/or suggest the limitation of claim 1 where a heat treatment device comprises a heating plate configured to support and heat a substrate on which a resist film is formed, the resist film being subjected to an exposure processing. 
Aoki discloses the heating plate 121 is supported within the inner space of a support member 122 having a compressed circular cylindrical shape opened upward. (Para, 0068; Fig.7). Aoki discloses the upper side of the support member 122 is covered with a cover 123 having a compressed circular cylindrical shape opened downward. (Para, 0068; Fig.7). Aoki explains the cover 123 can be moved up and down by an elevating mechanism and when the 123 is set at the upper position, the wafer W can be loaded and unloaded to and from the heating plate 121. (Para, 0068; Fig.7). Aoki discloses when the cover 123 is set at the lower position, the lower end of the cover 123 comes into close contact with the upper end of the support member 122 to form a heat processing space S and the support member 122 is fixed on a spacer 124 placed on the bottom of the casing 110. (Para, 0068; Fig.7). These disclosures and the illustrations of Figure 7 teach and/or suggest the limitation of claim 1 where a heat treatment device comprises a chamber configured to cover a processing space above the heating plate.
Aoki discloses the cover 123 is formed of a ceiling wall 123a and a sidewall 123b and the ceiling wall 123a includes an upper plate 132 and a lower plate 133, which define a gas diffusion space d therebetween. (Para, 0071; Fig.7). Aoki discloses the lower plate 133 of the ceiling wall 123a has a number of gas delivery holes 133a uniformly distributed. (Para, 0071; Fig.7). Aoki discloses an exhaust pipe 135 is formed to penetrate the center of the ceiling wall 123a in the vertical direction and the sidewall 123b of the cover 123 has a plurality of air intake ports 136 opened on the upper surface and arrayed in an annular direction. A plurality of air feed passages 137 are formed in the sidewall 123b to connect the air intake ports 136 to the heat processing space S. In place of the air intake ports 136, a gas feed mechanism for supplying another gas, such as N2 gas, may be used. (Para, 0071; Fig.7). Aoki also discloses the ceiling wall 123a of the cover 123 has a purge gas feed port 142 opened on the upper surface, which is connected to a purge gas supply mechanism 144 through a purge gas line 143.  (Para, 0073; Fig.7). Aoki discloses the purge gas feed port 142 is connected to a loop flow passage 145 formed in the upper plate 132 through a flow passage (not shown). (Para, 0073; Fig.7). Aoki discloses a plurality of gas delivery ports 145a are formed below the loop flow passage 145 to deliver the purge gas as a spray. (Para, 0073; Fig.7). Aoki explains purge gas is supplied from the purge gas supply mechanism 144 through the purge gas feed port 142, flow passage (not shown), and loop flow passage 145, and is then delivered from the delivery ports 145a as a spray into the gas diffusion space d. (Para, 0073; Fig.7). Aoki discloses the purge gas thus supplied into the gas diffusion space d is then delivered from the gas delivery holes 133a of the lower plate 133 into the processing space S as a shower. (Para, 0073; Fig.7). These disclosures and the illustrations of Figure 7 teach and/or suggest the limitation of claim 1 where a heat treatment device comprises a gas ejector configured to eject a processing gas from above toward the substrate on the heating plate within the chamber, the limitation claim 1 where a heat treatment device comprises a gas supply configured to supply a gas into the chamber from below a surface of the substrate in the chamber and the limitation of claims 5 and 8-10. Aoki discloses the purge gas line 143 is provided with a valve 146 for turning on/off the purge gas and adjusting the flow rate thereof and preferably as the purge gas, air or an inactive gas, such as N2 gas or Ar gas, is preferably used. (Para, 0073; Fig.7). This disclosure and the illustrations of Figure 7 teach and/or suggest the limitation of claim 6.
Aoki discloses the sidewall 123b of the cover 123 further has a plurality of gas exhaust ports 138 opened on the inner surface and arrayed along a lower side of the inner surface and a plurality of vertical exhaust passages 140 are formed in the sidewall 123b such that they extend horizontally from the gas exhaust ports 138 and then extend vertically upward. (Para, 0072; Fig.7). Aoki discloses a loop exhaust passage 141 is formed in an upper side of the sidewall 123b, and is connected to the vertical exhaust passages 140. (Para, 0072; Fig.7). Aoki discloses at the center of the upper surface of the cover 123, a first exhaust member 147a and a second exhaust member 147b are stacked one on the other in the vertical direction. (Para, 0074: Fig.7). Aoki discloses the exhaust pipe 135 is inserted into the first exhaust member 147a on the lower side, which is connected to a center exhaust mechanism 149 through an exhaust line 148. (Para, 0074; Fig.7). Aoki discloses the exhaust line 148 is provided with a valve 150 for turning on/off exhaust gas and adjusting the flow rate thereof. (Para, 0074; Fig.7). Aoki explains the inner atmosphere of the heat processing space S can be exhausted by the center exhaust mechanism 149 through the exhaust passage 35, first exhaust member 147a, and exhaust line 148. (Para, 0074; Fig.7.) Aoki discloses a periphery exhaust member 151 is disposed on the upper surface of the cover 123. (Para, 0075; Fig.7). These disclosures and the illustrations of Figure 7 teach and/or suggest the limitation of claim 1 where a heat treatment apparatus comprises an exhaust port configured to evacuate inside of the chamber through exhaust holes that are formed above the processing space and open downwards and the limitation of claims 3-4.
Therefore, the recitations of claims 1, 3-6 and 8-10 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by applicant in view of the explicit disclosures and illustrations of Aoki and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Aoki as discussed above. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claims 1, 3-6 and 8-10 in paragraph 6 above, and further in view of Weidman.
The disclosures and illustration of Aoki as discussed above fail to teach and/or suggest the limitation of claim 2 wherein the resist film is a metal-containing resist film. However, the disclosures and illustrations of Aoki further in view of the discloeus of Weidman provide such teachings. 
Weidman is directed to a method for forming photoresists that are sensitive to radiation on a substrate. (Abstract). Weidman also discloses process of patterning the photoresist layer (Abstract). Weidman discloses methods that are particular applicable EUV photoresists and resist sensitive to far UV, e-beam and x-ray. (Para, 0001-0004). Weidman discloses a resist composition that is compatible with EUV, far UV, e-beam and/or x-ray exposure that is applied to the substrate via atomic layer deposition (ALD). (Para, 0077). Weidman discloses the ALD process comprises forming a layer that can be patterned exposed by EUV or far UV light by pulsing a first chemical precursor (A) to deliver a metal species containing substituents to the substrate surface and then a non-metal reactant (B). (Para, 0077). Weidman discloses the 
It would have been obvious to one of ordinary skill in the art at the time of filing the present application by Applicant to modify the disclosures of Aoki further in view of Weidman because Aoki discloses a heat treatment device for pre-baking, post-exposure baking of resist layers formed on a substrate and the resist layer of Weidman is one example of a resist layer for which the heat treatment device of Aoki would be applicable. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Aoki and/or Weidman as discussed above fail to teach and/or suggest the limitations of claim 7 wherein the chamber has an outer space above the rectifier outside the exhaust port in a radial direction of the substrate, a second gas supply different from the gas supply is connected to the outer space and supplies a gas into the chamber, and the second gas supply is connected to the outer space on a side of the rectifier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899